Citation Nr: 1428650	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-05 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include on a secondary basis.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include on a secondary basis.

3.  Entitlement to service connection for hypertension, to include on a secondary basis.

4.  Entitlement to service connection for an eye disability, to include on a secondary basis.

5.  Entitlement to service connection for blood clots.  

6.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.
8.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

9.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for multiple disabilities, including diabetes mellitus (DM), peripheral neuropathy of the lower extremities, and bilateral hearing loss.  The September 2007 rating decision denied service connection for peripheral neuropathy of the upper extremities, hypertension, blood clots, and an eye disability.  

A May 2011 rating decision granted service connection for coronary artery disease associated with herbicide exposure and assigned a 10 percent evaluation effective December 14, 2006 and a 30 percent evaluation effective April 26, 2010.  A June 2013 rating decision granted service connection for a depressive disorder associated with coronary artery disease and assigned a 100 percent rating effective June 8, 2011.  A July 2013 rating decision granted a total disability rating based on individual unemployability due to service-connected disability (TDIU) from April 26, 2010 through June 7, 2011; this rating decision also granted service connection for posttraumatic stress disorder as part of the Veteran's service-connected psychiatric disorder.

The Veteran was scheduled for a Travel Board hearing in April 2014, but did not report and no good cause has been shown.  Therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The Veteran does not have peripheral neuropathy of the right upper extremity that is causally related to his active service or to service-connected DM.

2.  The Veteran does not have peripheral neuropathy of the left upper extremity that is causally related to his active service or to service-connected DM.

3.  The Veteran does not have hypertension that is causally related to his active service or to service-connected DM.

4.  The Veteran does not have an eye disability that is causally related to his active service or to service-connected DM.

5.  The Veteran does not have blood clots that are causally related to his active service or to service-connected DM.

6.  The Veteran's DM does not require restriction of activities.

7.  There is no more than mild incomplete paralysis of the right lower extremity due to peripheral neuropathy.

8.  There is no more than mild incomplete paralysis of the left lower extremity due to peripheral neuropathy.
9.  Audiograms in August 2007, April 2010, and October 2012 show audiological results that translate to level I hearing in each ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).  

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).  

3.  Hypertension was not incurred in or related to active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for an eye disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

5.  The criteria for service connection for blood clots are not met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).

6.  The criteria for an initial evaluation in excess of 20 percent for DM are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2013).

7.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8599-8520 (2013).
8.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8599-8520 (2013).

9.  The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in January 2007, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

Service connection was subsequently granted for DM, peripheral neuropathy of the lower extremities, and bilateral hearing loss by rating decision in September 2007.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

The January 2007 letter informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the January 2007 letter of the criteria for assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, VA examination reports, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations of the disabilities at issue were obtained in August 2007, April 2010, January 2012, and October 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as the service connection examinations discuss the relationship between the Veteran's DM and peripheral neuropathy, hypertension, and eye disability and the increased rating examinations provide the symptomatology of his DM, neuropathy of the lower extremities, and hearing loss.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on all issues on appeal, except for entitlement to service connection for blood clots, has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Although no nexus opinion has been obtained on the issue of service connection for blood clots, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because these conditions have not been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  The medical evidence shows does not show blood clots in service or after service discharge.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Service Connection Claims

The Veteran seeks service connection for peripheral neuropathy of the upper extremities, hypertension, an eye disability, and blood clots, which he contends are related to service or to service-connected DM.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as hypertension, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary service connection there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Veteran served in combat and was awarded the Combat Action Ribbon and the Purple Heart in addition to other medals.

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat Veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A Veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 



Peripheral Neuropathy of the Upper Extremities

The Veteran's service treatment records do not reveal any complaints of clinical findings indicative of peripheral neuropathy of the upper extremities.  

According to a December 2006 statement from J. Pfister, M.D., who was treating the Veteran, the Veteran had DM, which was noted to be a known cause of coronary artery disease, peripheral vascular disease, and peripheral neuropathy.  Dr. Pfister noted that the Veteran had all three complications due to his DM.

According to an April 2010 VA general evaluation, there was no evidence of peripheral neuropathy.

The Veteran underwent VA evaluations in January 2012.  On general evaluation, the findings included diabetic sensory-motor peripheral neuropathy.  It was noted that the Veteran did not have any functional limitations that would limit his ability to be gainfully employed.  On special neurologic examination, the Veteran reported a history of DM and problems with numbness and cold feet shortly after he had vascular surgery of the lower extremities.  No sensory or motor deficit of the upper extremities was found on physical examination.  The examiner concluded that the Veteran had peripheral vascular disease but did not have diabetic peripheral neuropathy.

There is evidence on file both for and against the Veteran's claims for service connection for peripheral neuropathy of the upper extremities.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board finds the evidence against the claims to be of more probative value, when considered along with the other evidence of record, than the evidence in favor of the claims.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

Peripheral neuropathy was not shown until a number of years after service discharge, and the medical evidence does not relate any peripheral neuropathy of the upper extremities to service.  Although the December 2006 statement from Dr. Pfister notes that the Veteran has peripheral neuropathy as a result of his DM, the Veteran is already service connected for peripheral neuropathy of the lower extremities and this opinion does not specify whether the peripheral neuropathy to which Dr. Pfister is referring includes the upper extremities.  The evidence against the claims includes VA evaluations in April 2010 and January 2012 in which it is noted that the Veteran does not have peripheral neuropathy.  No sensory or motor deficit of the upper extremities was found in January 2012.  The examiner in January 2012 noted that the Veteran's prior complaints of numbness and cold involved his lower extremities and were due to his peripheral vascular disease and not his peripheral neuropathy.  Consequently, service connection for peripheral neuropathy of the upper extremities due to service or to service-connected DM is denied.

Due consideration has been given to the Veteran's statements in support of his claims.  Although the Veteran is competent to report his symptoms, such as numbness and cold, he is not competent to opine that he currently has peripheral neuropathy of the upper extremities due to service or to service-connected disability.  Laypersons are not competent to provide evidence in certain medical situations, such as in cases involving the etiology of peripheral neuropathy.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims for service connection for peripheral neuropathy of the upper extremities, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hypertension

The Veteran's service treatment records do not reveal any complaints or findings indicative of hypertension.  His blood pressure was 116/74 on pre-service evaluation in August 1967 and 120/74 on VA evaluation in November 1969.

The initial post-service diagnosis of hypertension was in private treatment reports dated in November 2005 and December 2006.  According to a December 2006 report from J.W.R. Lawson, M.D., the Veteran's hypertension was controlled.

The impressions on VA evaluation in August 2007 included hypertension, not due to DM.  The impressions on VA evaluation in April 2010 included benign essential hypertension without complications.  Hypertension was diagnosed on VA evaluation in January 2012; the VA examiner concluded on DM evaluation in January 2012 that the veteran did not have any complications of DM.  

The Board notes that there is no medical evidence of elevated blood pressure readings until many years after service discharge and no medical evidence linking hypertension to service or to service-connected DM, including a nexus opinion in favor of the claim.  Consequently, service connection for hypertension on either a direct or secondary basis is denied.  

Although the Veteran is competent to report his subjective symptoms, he is not competent to report that he has hypertension due to service or to service-connected DM.  The diagnosis of hypertension and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for hypertension, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Eye Disability

The Veteran contended in his December 2006 claim that he had an eye disability secondary to his DM.

According to the Veteran's August 1967 enlistment examination report, he had myopia, with distant vision corrected to 20/20 bilaterally.  He complained in September 1967 that his left eye was bothered greatly by intense sunlight; he wore glasses when reading and driving.  

The diagnoses on VA eye evaluation in August 2007 were left hemiopsia secondary to cerebrovascular accident (CVA) that followed a myocardial infarction and DM without diabetic retinopathy.

VA treatment records for October 2009 reveal moderate loss of peripheral vision in the left eye without diabetic retinopathy.  According to an April 2011 VA treatment report, the Veteran had left visual field cut.

The Veteran was provided a VA evaluation of his DM in January 2012 in which it was noted that there was no diabetic retinopathy. 

Although the Veteran believes that he has an eye condition secondary to his service-connected DM, presumable diabetic retinopathy, the evidence of record does not support this contention.  In fact, it was noted on several occasions, including on VA evaluations in August 2007 and January 2012, that the Veteran did not have diabetic retinopathy.  The diagnosis in August 2007 was left hemiopsia secondary to CVA, which is unrelated to service or to service-connected DM.  Consequently, service connection for an eye disability due to service or to service-connected DM is not warranted.

Although the Veteran is competent to report his subjective eye symptoms, such as loss of vision, he is not competent to report that he has an eye disability due to service-connected DM.  The diagnosis of an eye disability, such as diabetic retinopathy, and the determination of the etiology of the disability are medical questions and require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Circ. 2007).  

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for an eye disability, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Blood Clots

The Veteran contended in his December 2006 claim for benefits that he has blood clots in his legs due to service.  The Board notes that there is no diagnosis of blood clots either in the Veteran's service treatment records or in his post-service medical records.  Although peripheral vascular disease was diagnosed beginning in June 2006, which is more than 36 years after service discharge, this disorder is not the same as blood clots.  As there is no medical evidence of blood clots on file, and therefore no evidence that the Veteran has blood clots due to service or to service-connected disability, service connection for blood clots is denied.


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).
As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


DM

A September 2007 rating decision granted service connection for DM and assigned a 20 percent rating effective December 14, 2006 under Diagnostic Code 7913.  

A 10 percent rating is assigned for DM when it is manageable by restricted diet only.  A 20 percent evaluation is assigned for DM requiring insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is warranted for the requirement of insulin, a restricted diet, and regulation of activities.  A 60 percent evaluation is assigned for DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).

Complications of DM are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Note (1) (2013).  

"Regulation of activities" is defined by Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  Id.  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363- 364 (2007).

When evaluated for DM by VA in August 2007, it was noted that the condition was stable on medication.  The diagnoses on general VA evaluation in April 2010 include DM without complications.  A VA evaluation in January 2012, which included review of the claims files, reveals that the Veteran was prescribed an oral hypoglycemic agent.  The Veteran reported weekly visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions.  He had not been hospitalized for ketoacidosis or hypoglycemic reactions in the previous year.  There was no unintentional loss of weight or strength, no diabetic complications, and no functional impairment.  The Veteran's DM did not require regulations of activities.  

To warrant an evaluation in excess of 20 percent for DM, there would need to be evidence showing that the condition requires insulin, a restricted diet, and regulation of the Veteran's activities, meaning avoidance of strenuous occupational and recreational activities.  The evidence on file shows that the Veteran's DM did not require insulin, as he was using an oral hypoglycemic agent, and that there was no restriction on strenuous activities.  Consequently, an evaluation in excess of 20 percent is not warranted under the applicable schedular criteria.  
In this case, the Veteran is competent to report his DM symptoms, such as weekly visits to a diabetic care provider.  The Veteran's complaints have been used in rating his DM.  As previously discussed, the Board finds that the evidence does not show the severity required for a higher schedular rating based on the applicable symptomatology.  


Peripheral Neuropathy of the Lower Extremities

A September 2007 rating decision granted service connection for peripheral neuropathy of each lower extremity, with each leg assigned a 10 percent rating effective December 14, 2006 under Diagnostic Codes 8599-8520.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Neuritis of the sciatic nerve is rated under Diagnostic Code 8520, and neuralgia of the sciatic nerve is rated under Diagnostic Code 8720.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a (2013).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a (2013).

38 C.F.R. § 4.123 provides that neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. 38 C.F.R. § 4.123 (2013).

38 C.F.R. § 4.124 provides that neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2013).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  38 C.F.R. § 4.27 (2013).  The hyphenated diagnostic code in this case indicates that an unlisted peripheral nerve condition, under Diagnostic Code 8599, was the service-connected disability, and paralysis of the sciatic nerve, under Diagnostic Code 8520, was a residual condition.

On VA evaluation in August 2007, the impressions included neuropathy of the lower extremities, at least as likely as not secondary to DM.  It was reported on VA evaluation in April 2010 that  there was no evidence of peripheral neuropathy.  The Veteran complained of mild numbness of the lower extremities when examined by VA in January 2012.  There was no sensory or motor deficit, and no trophic changes attributable to diabetic peripheral neuropathy, on physical examination of the lower extremities.  He did not have any symptoms attributable to diabetic peripheral neuropathy.  No functional impairment was found.

Based on the above findings of no sensory or motor deficit of the lower extremities, with no functional impairment, a rating in excess of 10 percent is not warranted for either lower extremity because the evidence does not show more than mild incomplete paralysis.  

The Veteran is competent to report his neuropathy symptoms, such as numbness.  The Veteran's complaints have been taken into consideration in rating his lower extremity neuropathy.  However, the Board finds that the evidence does not show the severity required for a higher schedular rating for either lower extremity based on the applicable symptomatology.  


Bilateral Hearing Loss

The Veteran was granted service connection for bilateral high frequency hearing loss by rating decision in September 2007, which assigned a noncompensable rating effective December 14, 2006 under Diagnostic Code 6100.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).
The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2013).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

The Veteran complained on VA audiology evaluation in August 2007 of significant military history of exposure to acoustic trauma and sensitivity to loud noise.  The audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 10 at 1000 Hz, 10 at 2000 Hz, 15 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 29.  Pure tone thresholds for the left ear, in decibels, were: 10 at 1000 Hz, 15 at 2000 Hz, 55 at 3000 Hz, and 95 at 4000 Hz.  The pure tone threshold average was 44.  Speech recognition was 100 percent in each ear per the Maryland CNC test.  Bilateral high frequency sensorineural hearing loss was diagnosed.    

On VA audiology evaluation in April 2010, pure tone thresholds for the right ear, in decibels, were: 10 at 1000 Hz, 15 at 2000 Hz, 65 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 44.  Pure tone thresholds for the left ear, in decibels, were: 15 at 1000 Hz, 10 at 2000 Hz, 70 at 3000 Hz, and 95 at 4000 Hz.  The pure tone threshold average was 48.  Speech recognition was 100 percent in each ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.    

On VA audiology evaluation in October 2012, pure tone thresholds for the right ear, in decibels, were: 15 at 1000 Hz, 10 at 2000 Hz, 15 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 31.  Pure tone thresholds for the left ear, in decibels, were: 20 at 1000 Hz, 10 at 2000 Hz, 70 at 3000 Hz, and 90 at 4000 Hz.  The pure tone threshold average was 48.  Speech recognition was 96 percent in the right ear and 100 percent in the left ear per the Maryland CNC test.  Bilateral sensorineural hearing loss was diagnosed.  It was noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including his ability to work.

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

With respect to the Veteran's hearing acuity, the Board notes that the VA hearing evaluation results in August 2007, April 2010, and October 2012 translate to hearing level I in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level I in each ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  

The Veteran reported in August 2007 that he was sensitive to loud noise.  The Board observes that the examiner concluded in October 2012 that the Veteran's hearing impairment did not impact his daily life or employment.  Consequently, the veteran's hearing loss is adequately covered by the above-noted rating schedule.  


Additional Considerations

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected DM, peripheral neuropathy of the lower extremities, and bilateral hearing loss are contemplated and reasonably described by the rating criteria discussed above.  The VA examinations on file do not show significant impairment due to DM, peripheral neuropathy of the lower extremities, or hearing loss.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

Finally, the Board finds that the preponderance of the evidence weighs against each of the Veteran's increased rating claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply; and entitlement to higher initial ratings for the disabilities at issue is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for blood clots is denied.

Entitlement to an initial evaluation in excess of 20 percent for DM is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
  Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


